Citation Nr: 0407597	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  98-05 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from May 1967 to February 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 RO rating decision 
which denied an increase in a 50 percent rating for the 
veteran's service-connected PTSD.  In April 1998, the veteran 
requested a Travel Board hearing, but he withdrew such 
request in June 2003.  


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from May 1967 
to February 1971.  His personnel records show that he served 
in the rating of fireman aboard the USS Sphinx (ARL-24), a 
landing craft repair ship, including when the ship was in 
Vietnam.  According to the ship's history, the Sphinx worked 
with and repaired river assault vessels in the Mekong Delta 
region of Vietnam.  The veteran was later assigned to the USS 
Fulton (AS-11), a submarine tender, where he performed duties 
of a damage controlman.  His service medical records do not 
refer to a psychiatric disorder, although he had somatic 
complaints at times.  

Post-service VA medical records beginning in February 1971, 
shortly after service, note somatic complaints and 
assessments of anxiety.  At a November 1971 VA psychiatric 
examination, the diagnosis was anxiety reaction with 
conversion features.  

In February 1972, the RO granted service connection and a 10 
percent rating for anxiety reaction with conversion features.  
In January 1984, the RO characterized the service-connected 
psychiatric disorder as anxiety state with conversion 
reaction and increased the rating to 30 percent.  

More recent VA medical records from 1997 show that the 
veteran was treated for various ailments, including the 
psychiatric condition diagnosed as PTSD.  A January 1997 
hospital admission history and physical examination report 
noted that the veteran was admitted with a chief complaint of 
an exacerbation of PTSD.  It was noted that he was a Vietnam 
veteran with chronic severe PTSD who had been recently 
decompensating.  The assessment included PTSD with 
depression.  A Global Assessment of Functioning (GAF) score 
of 55 was assigned.  A January 1997 discharge note related a 
diagnosis of severe PTSD, and a GAF score of 40 to 45 was 
assigned.  

In June 1997, the RO characterized the veteran's service-
connected psychiatric disorder as PTSD and increased the 
rating to 50 percent.  

Continuing VA outpatient records dated from August 1997 to 
September 1997 refer to psychiatric symptoms.  A September 
1997 record indicated a diagnosis of PTSD with depression.  
The examiner commented that the veteran was not able to 
sustain gainful employment and that he was totally impaired 
socially and industrially.  Later September 1997 entries note 
PTSD and depression.  

In September 1997, the veteran submitted his current claim 
for an increased rating for his service-connected PTSD.  

The veteran underwent a VA psychiatric examination in 
February 1998.  It was noted that his claims file was 
reviewed.  The veteran described his Vietnam service 
experiences.  He reported past work as a carpenter and had 
been employed for the last three years at a VA facility.  He 
lived with his wife of 25 years and had two children.  It was 
noted that he had been hospitalized once in 1997 and again 
briefly in 1998.  He stated that he was currently seen once a 
week for therapy and that he would see a psychiatrist once a 
month.  He said he had nightmares about Vietnam and that his 
concentration was not good.  He stated that that he did not 
socialize, that he had no friends, that loud noises made him 
jump, and that he had thought about killing himself.  He 
noted that people thought he was irritable at work, that he 
heard music playing, and that he would see people or things 
in the shadows.  The examiner reported that the veteran was 
alert and oriented times three.  He was well developed and 
well nourished.  He was casually dressed with a slightly 
disheveled appearance.  He made fair to good eye contact, was 
cooperative, and appeared to be in no apparent distress.  His 
affect was blunted and his mood was anxious and depressed.  
Speech was clear, coherent, goal directed, unpressured, with 
no flights of ideas or looseness of associations.  He had 
vague suicidal thoughts without intent, and he had some 
homicidal thoughts related to anger, but no intent to act on 
the thoughts.  The examiner stated that the veteran had vague 
auditory hallucinations about hearing music as well as vague 
visual hallucinations of seeing shadows out of the corner of 
his eyes.  He had paranoid delusions that someone was trying 
to hurt him.  The diagnoses included PTSD of moderate 
severity.  The GAF score was from 55 to 60.  The examiner 
commented that the veteran presented with disturbed sleep, 
nightmares, intrusive thoughts, blunted affect, irritability, 
poor concentration at times, social withdrawal, hyperarousal, 
and avoidance of all reminders of war.  The examiner stated 
that such symptoms could best be accounted for by a diagnosis 
of PTSD of moderate severity.  The examiner remarked that 
such symptoms had not interfered with the veteran's ability 
to maintain satisfactory performance at work as a plumber, 
but that they markedly interfered with his social 
relationships and well-being.  

VA treatment records from 1998 to 2002 show PTSD and 
depression.  Multiple GAF scores were assigned, ranging from 
35 to 70.  A July 2002 entry indicated an assessment of PTSD 
with depression, and the GAF score was 55.  

The veteran underwent a VA psychiatric examination in July 
2002.  It was noted that the claims file was reviewed.  The 
veteran reported that he had been married for 30 years and 
that he had not been hospitalized since his last examination.  
He stated that he had continued to receive outpatient 
treatment at a VA facility.  The veteran noted that he was 
almost fired two years earlier for telling people off.  He 
stated that he had not been as angry or as irritated at work 
during the past year.  The veteran indicated that his sleep 
was off and on and that he would wake up often.  He noted 
that he would sometimes dream and that the dreams were 
usually about Vietnam.  He reported that during the day 
things would remind him of Vietnam and that he would start 
thinking about it.  He stated that he did not hang around 
with people and that he had no friends.  The veteran 
indicated that he worked on building wooden model ships.  He 
stated that he was jumpy especially at work and that he would 
always sit with his back to the wall so that he could see 
what was in front of him.  The examiner reported that the 
veteran was alert and oriented times three.  He was well 
nourished and well developed, and was neatly and casually 
dressed.  He made good eye contact, was cooperative, and was 
in no apparent distress.  His mood was blunted and anxious.  
His speech was clear, coherent, goal-directed, and 
unpressured.  He had no flights of ideas or looseness of 
association.  He had no suicidal or homicidal ideation, no 
auditory or visual hallucinations, and no delusions.  
Judgment and insight were fair.  The diagnosis was PTSD of 
moderate severity, and the GAF score was 55.  The examiner 
commented that the veteran presented with disturbed sleep, 
nightmares, intrusive thoughts, blunted affect, irritability, 
difficulty concentrating at times, social withdrawal, 
hyperarousal, and some hypervigilance.  The examiner stated 
that such symptoms could best be accounted for by a diagnosis 
of PTSD of moderate severity.  The examiner remarked that the 
symptoms interfered with the veteran's sense of well-being 
and his ability to relate to others, and that sometimes he 
would get irritable at work.  

VA outpatient records from 2002 to 2003 show continued 
psychiatric treatment.  A November 2002 entry related an 
assessment of PTSD with depression, and the GAF score was 50.  
A January 2003 entry noted that the veteran was in a work 
uniform and groomed.  It was noted that he was tired and 
tense and that his manner, attitude, and behavior were quiet, 
cooperative, and subdued.  Speech was spontaneous and normal 
in tone and rate.  He was oriented times three and his mood 
was anxious and depressed.  Affect was constricted and his 
thought process was organized and goal-directed.  There were 
no delusions, hallucinations, or suicidal/homicidal ideation.  
Insight was marginal/fair and judgment was marginal.  The 
assessment was PTSD with depression, and the GAF score was 
51.  A February 2003 entry noted that the veteran's 
appearance was somber.  He was casually dressed and groomed.  
He had some psychomotor retardation and his manner, attitude, 
and behavior were quiet and withdrawn.  He answered direct 
questions only and volunteered nothing.  His speech was low 
and minimal.  He was alert and oriented times three.  His 
mood was depressed.  Affect was flat and his thought process 
was organized and goal-directed.  There were no delusions, 
hallucinations, or suicidal/homicidal ideation.  Insight and 
judgment were fair.  The assessment was PTSD with depression, 
and the GAF score was 51.  

In a March 2003 statement, the veteran's wife reported that 
his stress level had changed for the worse.  She reported 
incidents of worrisome behavior.  She said that on one 
occasion he did not come home from work and they found him in 
a credit union parking lot with the motor running and the 
front end of his car smashed in.  Another occasion involved 
him going out to get the newspaper and not coming home for 
hours; he reported that he he had gone shopping, although he 
hated shopping.  The veteran's wife also reported that he 
would swear at other drivers while driving and that he had an 
obsession with cleaning a toilet.  She stated that he did not 
show affection and that his responsibilities were zero except 
for work.  She said he had worsened and would go into 
depressed moods frequently.  She reported that he would have 
nightmares about Vietnam and was currently undergoing 
counseling.  She stated that family relations suffered, he 
was disoriented at work and home, his thinking was impaired, 
and his moods were constantly changing.  It was also noted 
that he could not deal with situations and that he was 
depressed and irritable with periods of violence at home and 
in the car.  She also stated that he would neglect his 
appearance and hygiene.  




II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 50 rating percent 
for PTSD.  VA examinations have been provided, and identified 
relevant medical records obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  PTSD is rated 100 percent when it produces 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002)

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

Medical records show the veteran's last psychiatric 
hospitalization for PTSD was several years ago, and regular 
outpatient care has been received since then.  VA 
compensation examinations in 1998 and 2002, as well as the 
outpatient psychiatric treatment records dated to 2003, show 
that clinicians have assigned various GAF scores, generally 
in the low to mid 50s, suggesting moderate to severe 
psychiatric impairment.  The veteran has remained steadily 
employed, although the records describe difficulty getting 
along with coworkers and impairment of occupational 
functioning.  He reportedly is socially isolated and has no 
friends.  Although he has been married for many years, both 
he and his wife describe how his psychiatric symptoms have 
put a strain on relationships inside the immediate family.  

Symptoms described in the examination and treatment reports 
in recent years include a number of those listed in the 70 
percent rating criteria for PTSD.  For example, at one time 
or another the veteran has been said to have suicidal 
ideation, depression, impaired impulse control (such as 
unprovoked irritability), neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
including work, and inability to establish and maintain 
effective relationships.  The evidence appears equally 
divided as to whether the PTSD now produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
various symptoms (i.e., the 70 percent rating criteria).  
Under such circumstances the veteran is given the benefit of 
the doubt.  38 U.S.C.A. § 5107(b).  Thus the Board finds that 
the veteran's PTSD is now 70 percent disabling, and an 
increased rating to this level is granted.  The evidence 
shows that his psychiatric symptoms, and more importantly his 
level of occupational and social impairment, do not meet the 
criteria of an even higher rating of 100 percent for PTSD. 


ORDER

An increased rating to 70 percent for PTSD is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



